Citation Nr: 0013741	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 735A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 decision by 
the RO in St. Petersburg, Florida.

It appears from the record that the veteran lives in New York 
most of the year, and that he spends winters in Florida.  As 
a result, both the St. Petersburg RO and the RO in Buffalo, 
New York, have had roles in developing this claim for appeal.


FINDINGS OF FACT

1.  By a decision entered in June 1977, the Board disallowed 
a claim of service connection for a low back disability.

2.  The evidence received since the time of the June 1977 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a low back disability.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 3.303, 4.9, 20.1100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When the veteran was examined for service entry in August 
1942, his spine was found to be normal.  In May 1944, he 
complained of an aching pain in the right lumbosacral region 
of "some weeks" duration.  X-rays revealed irregularities 
of the lumbodorsal spine.  The examiner opined that the 
veteran's pain was due, not to those irregularities, but to 
back strain.  When the veteran was examined for service 
separation in December 1945, his spine was noted to be 
normal.

In January 1946, the veteran filed a claim for VA benefits 
for a back injury.  He reported that he had injured his back 
in December 1943, while lifting a tractor wheel, and 
indicated that his back had bothered him ever since.

By a decision entered in April 1946, the RO in Buffalo, New 
York, denied service connection for a back injury.  The RO 
concluded that no injury had been found on the last 
examination.  The veteran was notified of the RO's 
determination, and his appellate rights, but did not initiate 
an appeal within one year.

In March 1951, the veteran was examined by a private 
physician, John J. Cunningham, M.D.  During the examination, 
the veteran reported having injured his back on two occasions 
during service.  He denied having had problems with his back 
prior to the time of those injuries, and reported a history 
of pain for the past seven years.  Dr. Cunningham noted that 
X-rays in service revealed a congenital deformity of the 
lumbosacral area.  His diagnostic assessment was that the 
veteran had a congenital weakness of the back that was 
aggravated by unusual and heavy straining.  Dr. Cunningham 
opined, "[The veteran] has a congenital weak back which was 
aggravated while in the service."

In April 1951, the veteran filed an application to reopen the 
claim of service connection for a back injury.  He reported 
that he had first injured his back around September 1942, 
when he had fallen from a hammock during service.  He 
reported that that injury had not bothered him much, but 
indicated that he had later re-injured his back in May 1944, 
in an incident involving a tractor wheel.  He stated that he 
had not complained about his back at the time of his service 
separation because he had been anxious to get home.  He 
stated that his back had bothered him to a "small degree" 
ever since service, and indicated that the condition had 
gradually grown worse during the past year and a half, to the 
extent that it affected his right leg and caused pain to 
shoot up into his back and neck.

Three lay statements submitted with the veteran's application 
to reopen indicated that he appeared to be in good health 
prior to service, and that he complained of back problems 
after his service discharge.  Four additional lay statements, 
received in June 1951, state essentially the same thing.

When the veteran was examined for VA purposes in August 1951, 
he complained of numbness of the back after sitting and 
standing, and numbness down his right leg.  He also 
complained of intermittent attacks of low back pain, usually 
brought on or accentuated by exercise, lifting, bending, or 
other effort, with occasional radiation down the back of the 
right leg.  He described the pain as mainly in the midline, 
just to the left.  He reported that he had been in good 
health until, while in the service, he had had onset of pain 
in his low back with injury.  It was noted that an in-service 
X-ray had revealed a congenital abnormality of the 
lumbosacral spine.

On general physical examination, the veteran had no 
limitation of motion of the back, and there was no evidence 
of tenderness.  The diagnostic impression was "[c]hronic 
lumbo[-]sacral strain, secondary tocongenital [sic] lumbo[-
]sacral spine abnormality."  On general orthopedic 
examination, the veteran stood with a normal posture without 
erector spiny spasm, list, scoliosis, or kyphosis, and had 
normal lordotic cervical and lumbar curves.  He was able to 
touch his fingertips to the floor, and his range of motion 
was unimpaired in all directions.  There was no gluteal, 
quadriceps, or gastrocnemius flaccidity or atrophy.  Reflexes 
were equal and physiologic.  There were no sensory or motor 
modality disturbances, leg lengths were equal bilaterally, 
and straight leg raising was done easily to 70 degrees, 
bilaterally.  X-rays were interpreted to show a normal lumbar 
curve, no evidence of fracture, and no evidence of arthritis 
with a normal spacing of the bodies.  The diagnostic 
impression after the orthopedic examination was "[history 
of] contusion[,] low back."  Handwritten on the report of 
the general medical examination was a diagnostic impression 
of  "no medical disease found."  

By a decision entered in October 1951, the RO in Syracuse, 
New York, denied service connection for a back injury.  The 
RO concluded that residuals of a back injury had not been 
found on the last examination.  The veteran was notified of 
the RO's determination, and his appellate rights, but did not 
initiate an appeal within one year.

In February 1952, the veteran was admitted to a VA facility 
for observation of his low back.  He complained of mild, 
intermittent left upper sacroiliac pain and paresthesia in 
the right thigh.  However, he left the facility before a 
complete history and physical examination could be done.

In March 1952, the veteran wrote his congressman.  He 
reported that he had injured his back in service.  He 
indicated that he had been discharged from service on 
December 25, 1945, and had not complained about his back 
problems at that time because he did not want to be delayed 
in getting home.  He indicated that he had filed a claim for 
VA benefits shortly afterwards.  He reported that he had been 
having considerable trouble with his back for the past three 
years, that he had lost time from work, and that he had to 
wear a support to correct the condition.

Later in March 1952, a letter was received from Dr. 
Cunningham.  He indicated that the veteran had been under his 
care since March 1951 "for a back injury he sustained while 
in the Navy."  He further stated, "[The veteran] has been 
wearing a brace which gave him some relief in the beginning.  
I recommend he should have an orthopedic consultation."

An examination report, dated in May 1952, was also received 
from Dr. Cunningham.  The report indicates that the veteran 
had tenderness on pressure, three centimeters to the right, 
at the junction of the lumbosacral area, and that he 
complained of pain on bending and with straight leg raising.  
The report further indicates that X-rays in February 1952 
revealed a partially sacralized fifth lumbar vertebra on the 
left, and no other abnormality.  The diagnostic assessment 
was that the veteran had a congenital weakness of the back 
which was aggravated by unusual and heavy straining.  Dr. 
Cunningham stated, "[The veteran] has a congenital weak back 
which was aggravated while in the service."

VA X-ray re-examination of the veteran's low back later in 
May 1952 revealed a congenital abnormality of the first 
sacral segment characterized by lumbarization of the 
transverse process on the right and sacralization of that on 
the left.  The examining physician opined that there was a 
definite congenital condition, but that it was of no clinical 
significance and was not responsible for any symptoms.

Later that same month, the Syracuse RO entered a decision 
denying service connection for a back injury.  The RO 
concluded that the veteran had suffered an acute strain 
during service without recorded residual disability.  The RO 
further concluded that the congenital condition noted during 
and subsequent to service had not increased in severity 
during service.  The veteran was notified of the RO's 
determination, and his appellate rights, but did not initiate 
an appeal within one year.

In August 1952, a letter, dated in March 1952, was received 
from J. Worden Kane, M.D.  The letter indicates that the 
veteran was seen by Dr. Kane in February 1952 with complaints 
of an aching back.  The letter further indicates that the 
veteran reported at the time of treatment that he had had 
back problems since service.  On physical examination, it was 
noted that the veteran had a normal lumbar curve without 
muscle spasm or list.  There was no tenderness over the 
lumbar spine, and lateral bending was performed normally in 
either direction.  He was able to touch the floor with his 
hands, hyperextension was negative, and sensory examination 
showed no objective changes.  Motor examination of the lower 
extremities revealed no weakness.  There was a rather 
abnormal patch of hair on the right lower thoracic region 
suggesting some possible anomaly of the spine, and it was 
noted that X-rays had revealed a partially sacralized fifth 
lumbar vertebra on the left, but no other abnormality.  Dr. 
Kane's diagnostic impression was that there was no evidence 
of intraspinal pathology to suggest a disc lesion or cord 
tumor.  He stated, "[W]hether, or not[] his backache is a 
result of a congenital anomaly of his back is doubtful, but 
it might be worthwhile to have an orthopedic opinion on 
this."

By a decision entered in September 1952, the Syracuse RO 
confirmed its prior denial of service connection for a back 
injury.  The veteran was notified of the RO's determination, 
and his appellate rights, but did not initiate an appeal 
within one year.

In January 1976, the veteran filed an application to reopen 
the claim of service connection for a back injury.  He 
reported that he had had a recent recurrence of the 
condition.

Attached to the veteran's application to reopen was a 
radiology report, dated in October 1975.  The report 
indicates that X-rays of his low back revealed forward 
slippage of the body of L4 over L5 by one centimeter, that 
the disc space between L4 and L5 was narrowed, and that there 
were sclerotic changes in the adjacent articular surfaces.  
The report further indicates that there were defects in the 
posterior arch of the L4 vertebra, probably congenital, that 
there was spur formation at L4 and L5, and that the 
transverse process at L1 was free on the right and fused on 
the left.  The diagnostic impression was that the veteran had 
multiple abnormalities of the lumbosacral spine with 
narrowing of the L4-L5 interspace and spondylolisthesis.

Also attached to the veteran's application to reopen was a 
note from Edward M. Cox, M.D., dated in January 1976.  Dr. 
Cox, referring to the October 1975 radiology report, stated, 
"[The veteran] has [a] chronic back problem."

By a decision entered in April 1976, the Buffalo RO 
disallowed service connection for a back disability.  The RO 
concluded that residuals of acute back strain in service had 
not been found on the last examination.  The veteran was 
notified of the RO's determination, and he appealed to the 
Board.

During the pendency of the veteran's appeal, an examination 
report, dated in October 1941, was received.  That report, 
prepared by Dr. M. W. Welch, indicates that the veteran did 
not have any injuries or deformities at the time of the 
examination, that his health was good, and that his gait was 
steady.

Also received during the pendency of the appeal was a lay 
statement, dated in July 1976, indicating that the veteran 
had been active in athletics during high school, and that he 
had problems with his back after service; a billing statement 
covering several chiropractic visits during 1975 and 1976; a 
medical affidavit prepared by a chiropractor, Robert J. 
LaFave Jr., dated in April 1976, indicating that X-rays had 
revealed a severe anterior listhesis of the veteran's third 
and fourth lumbar vertebrae, and reflecting diagnostic 
impressions of major involvement of the right sciatic plexus, 
and neuritis of the right sciatic and anterior crureus and 
right lateral cutaneous; and statements by the veteran in 
support of his claim.

During a hearing held in Syracuse in February 1977, the 
veteran described the difficulties he had been having with 
his back.  He reported that he had injured his back in 
service, and said that he had not claimed any back disability 
at the time of his service separation examination because it 
was Christmas Day and he wanted to go home.

By a decision entered in June 1977, the Board disallowed 
service connection for a low back disability.  The Board also 
determined that the RO's prior denials of service connection 
for such disability were not erroneous.  The Board found that 
the back strain the veteran suffered in service was acute and 
transitory, and that the spinal abnormalities noted in 
service were congenital or developmental in nature and could 
not be service connected.

Evidence received since the time of the Board's June 1977 
decision includes the following:

--A private radiology report, dated in November 1996, 
indicating that X-rays of the lumbar spine were interpreted 
to reveal minimal levoconvex lower lumbar scoliosis,  
generalized degenerative disc disease with very prominent 
spurring throughout the lumbar spine, most notably at L3/L4, 
and asymmetric left-sided pseudoarthrosis at L5/S1;

--A report from a chiropractor, dated in March 1997, 
containing diagnostic assessments of arthritis and 
degenerative disc disease, and stating in the "History" 
portion, "Patient has a history of [low back pain] which 
started in 1943 when he lifted a heavy propeller while 
serving in the Navy";

--The transcript of a March 1998 hearing held at the RO in 
St. Petersburg, setting forth the veteran's testimony as to 
the circumstances surrounding his in-service back injuries, 
the treatment he received, and the difficulties he has 
experienced;

--A private radiology report, dated in December 1998, 
indicating that radiographs of the lumbar spine were 
interpreted to reveal moderate degenerative spondylosis of 
the spine associated with considerable narrowing of the disc 
at L3/L4 and L4/L5; no suspected compression fracture or 
acute abnormality; and a transitional vertebral body at S1 
with a lumbar process on the right and a sacral articulation 
on the left;

--A private radiology report, dated later in December 1998, 
indicating that magnetic resonance imaging (MRI) of the 
lumbar spine revealed moderate spinal stenosis at L2/L3 with 
mild to moderate spinal stenosis at L3/L4 and moderate to 
marked spinal stenosis at L4/L5; moderate left-sided neural 
foraminal narrowing at L4/L5; degenerated bulging discs 
throughout the lumbar spine, most severe at L3/L4 and L4/L5; 
grade I spondylolisthesis of L3 on L4; and facet joint 
degeneration and ligamentum flavum hypertrophy throughout the 
lumbar spine;

--A letter from Michael H. Beilan, D.O., also dated in 
December 1998, indicating that the veteran suffers from 
severe back pain and constant discomfort in the lower lumbar 
area, and that he has been diagnosed with discogenic disc 
disease of the lumbar spine;

--The transcript of a June 1999 videoconference hearing, 
setting forth the veteran's description of his injuries in 
service, and his allegations to the effect that his current 
difficulties can be attributed to service; and

--A second letter from Dr. Beilan, dated in April 1999, 
stating as follows:

The [veteran] has been a patient of mine 
since 1992.  He has received a variety of 
treatments for low back pain over the years, 
including medicines, therapy, x-rays, and MRI 
of the low back.

He continues to complain of low back pain, 
and it is this physician's opinion that this 
is possibly related to a service[-]related 
injury as related by the patient.  Your 
consideration of the above is most 
appreciated in your deliberation of this 
patient's claim for service[-]related 
disability.

Legal Analysis

The veteran contends that service connection should be 
granted for a low back disability.  He maintains that he 
first experienced problems with his back in service.  He says 
that he has had continuing problems since that time, and 
denies any history of pre-service difficulties.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 4.9 (1999).

As noted above, the Board disallowed a claim of service 
connection for a low back disability by a decision entered in 
June 1977.  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
Board's prior adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that much of the 
evidence received since the time of the Board's June 1977 
decision is "new."  The additional evidence includes 
several medical reports describing the current status of the 
veteran's low back.  The additional evidence also includes 
medical reports, including a March 1997 chiropractic report 
and the April 1999 letter from Dr. Beilan, which contain 
statements pertaining to the etiology of the veteran's 
current difficulties.  This evidence was not available for 
the Board's review in June 1977, and is neither cumulative 
nor redundant of the evidence then of record.  Consequently, 
the evidence is "new."

The Board finds, however, that none of the "new" evidence 
is "material."  Although the record shows that the veteran 
has a current back disability, none of the newly received 
evidence provides any significant support for the notion that 
the current disability was incurred in or aggravated by 
service.  The new radiology reports are entirely silent on 
the matter of etiology, and the statement in the "History" 
portion of the March 1997 chiropractic report appears to be 
nothing more than a bare transcription of lay history, 
unenhanced by medical comment.  See, e.g., LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ("[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute 'competent 
medical evidence' [of a nexus to service]").  There is 
nothing in the record to show that the veteran has the 
specialized training or expertise necessary to proffer 
competent testimony on matters pertaining to medical 
causation, and the April 1999 opinion from Dr. Beilan, 
indicating that the veteran's low back pain is "possibly 
related" to service, without any supporting clinical data or 
other rationale, is too speculative to provide any real 
support for the veteran's claim.  Cf. Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (where a physician indicated only that a 
veteran's disability "could" be related to service, without 
supporting clinical data or other rationale, the physician's 
opinion was deemed "too speculative in order to provide the 
degree of certainty required for medical nexus evidence").  
It is the Board's conclusion, therefore, that the evidence 
received since the time of the June 1977 decision, by itself 
or in connection with the evidence previously assembled, is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  The 
appeal is therefore denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

